DETAILED ACTION
This action is response to application number 17/234,811, amendment and remarks, dated on 08/09/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 pending.
Claims 4-6 limitations are being interpreted under 35 U.S.C. 112(f) according to pervious office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot in view of the new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over El- Tong et al. (US 10,244,307 B1) in view of Kojima et al. (US 2004/0203389 A1).

Claim 1, Tong discloses a method utilized in a wireless device (primary wireless headphone and secondary wireless headphone; Fig. 1, els. 104, 106; Col. 5, lines 40-60) to be used as a slave device to be wirelessly connected to a master device (master device/audio source, smart phone, computer; Fig. 1, el. 102; Col. 5, lines 25-40) in a piconet (piconet; network of devices (Figs. 1A, 1B) connected using Bluetooth technology) (Col. 5, lines 25-60; As shown in FIG. 1, bidirectional communications may be established between audio source 102 and primary wireless headphone 104 and between audio source 102 and secondary wireless headphone 106. In some embodiments, a normal bidirectional communication link may be established between audio source 102 and primary wireless headphone 104 using a short-range wireless communication protocol (e.g., the Bluetooth or WiFi protocol). That is, primary wireless headphone 104 may work in the normal mode. In the normal mode, primary wireless headphone 104 may receive audio information (e.g., in data packets) transmitted by a carrier wave from audio source 102 via the normal bidirectional communication link. In some embodiments, audio information may be a stream of audio stereo information in the form of compressed or uncompressed stereo samples for first and second audio channels, such as left-channel audio information and right-channel audio information or the like;  Col. 5, lines 60-; Col. 6, lines 10), comprising:
using a receiver circuit (a receiver circuit; Fig. 2, els. 208, 210, 212;  Fig. 2, els. 222, 224, 226; Col. 12, lines 5-10, lines 18-22; Col. 14, lines 33-36) of the wireless device (primary wireless headphone and secondary wireless headphone; Fig. 1A, els. 104, 106; Col. 5, lines 40-60) to receive a data packet stream transmitted from an audio source (Figs. 1A, 1B; Col. 6, lines 3-10; Co. 6, lines 30-35; In some embodiments, audio information may be transmitted by audio source 102 according to the Bluetooth protocol at the working radio frequency (RF) band between 2402 MHz and 2480 MHz or between 2400 MHz and 2483.5 MHz (referred to herein as “2.4 GHz”). Bluetooth is a wireless technology standard for exchanging data over short distances, and the Bluetooth protocol is one example of short-range wireless communication protocols. In one example, audio source 102 may apply the advanced audio distribution profile (A2DP) of the Bluetooth protocol for transmitting the audio information. For example, based on the A2DP, a Bluetooth audio streaming of music or voice may be streamed from audio source 102 to primary and secondary wireless headphones 104 and 106 over Bluetooth connections. In some embodiments, audio information may be transmitted by audio source 102 according to the WiFi protocol at the working RF band of 2.4 GHz or 5 GHz. WiFi is a wireless technology for wireless local area networking based on the IEEE 802.11 standards, and the WiFi protocol (also known as the 802.11 protocol) is another example of short-range wireless communication protocols. It is understood that the transmission of the audio information by audio source 102 may be using any other suitable short-range wireless communication besides Bluetooth and WiFi; Col. 7, lines 10-30); and 
tuning (adjust) a clock frequency generated from an oscillator (clock oscillator of primary wireless headphone and/or secondary wireless headphone; Fig. 3, el. 312) of the wireless device according to a frequency offset generated from the receiver circuit of the wireless device (In the example of the Bluetooth communication, the timing synchronization error may be calculated based on a sequence known by audio source 102 and primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the access code according to the Bluetooth protocol). Demodulation module 306 may perform the demodulation function to calculate the carrier synchronization error. Carrier synchronization error may be determined based on the frequency offset between the carrier wave of the received audio signal and the local oscillation of primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the crystal oscillation frequency of clock oscillator 312). Clock frequency module 308 in this example may be operatively coupled to demodulation module 306 and PLL 310 and configured to adjust the frequency of the local clock based on the at least one synchronization error (e.g., the timing synchronization error and/or the carrier synchronization error). Clock frequency module 308 may adjust the local oscillation frequency of clock oscillator 312 via PLL 310 to match the remote oscillation frequency of the clock of audio source 102. In some embodiments, the timing synchronization error alone may be used by clock frequency module 308 to adjust the local clock. In the example of the Bluetooth communication, the received sequence in the received audio signal known by audio source 102 and primary or secondary wireless headphone 104 or 106 may be used to match or correlate the local sequence which may have timing offset with the received known sequence. The timing offset between the local sequence and the received known sequence is the timing synchronization error in this example. In some embodiments, the carrier timing synchronization error may be used as well by clock frequency module 308 to tune the local clock to further improve the clock synchronization.; Col. 17, lines 15-45),
wherein generation of the frequency offset (generation of the carrier synchronization error and the frequency offset by the primary headphone or the secondary headphone) is based at least partly on a specified frequency count number (based on a signal transmission (carrier) implicitly including a specified frequency count number information) transmitted from the master device (the master device/audio source, smart phone, computer; Fig. 1, el. 102; Col. 5, lines 25-40) (In the example of the Bluetooth communication, the timing synchronization error may be calculated based on a sequence known by audio source 102 and primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the access code according to the Bluetooth protocol). Demodulation module 306 may perform the demodulation function to calculate the carrier synchronization error. Carrier synchronization error may be determined based on the frequency offset between the carrier wave of the received audio signal and the local oscillation of primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the crystal oscillation frequency of clock oscillator 312). Clock frequency module 308 in this example may be operatively coupled to demodulation module 306 and PLL 310 and configured to adjust the frequency of the local clock based on the at least one synchronization error (e.g., the timing synchronization error and/or the carrier synchronization error). Clock frequency module 308 may adjust the local oscillation frequency of clock oscillator 312 via PLL 310 to match the remote oscillation frequency of the clock of audio source 102. In some embodiments, the timing synchronization error alone may be used by clock frequency module 308 to adjust the local clock. In the example of the Bluetooth communication, the received sequence in the received audio signal known by audio source 102 and primary or secondary wireless headphone 104 or 106 may be used to match or correlate the local sequence which may have timing offset with the received known sequence. The timing offset between the local sequence and the received known sequence is the timing synchronization error in this example. In some embodiments, the carrier timing synchronization error may be used as well by clock frequency module 308 to tune the local clock to further improve the clock synchronization.; Col. 17, lines 15-45). 
Tong does not explicitly disclose wherein generation of the frequency offset is based at least partly on a specified frequency count number transmitted from the master device
However Tong in Col. 17, lines 15-45 discloses the generation of the carrier synchronization error and the frequency offset by the primary headphone and/or the secondary headphone are based at least partly on a specified frequency count number transmitted from the master device (the transmitted carrier waves from the master device, implicitly include a specified frequency count number to be detected by the Bluetooth wireless headphones in order to adjust the local oscillation frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to generate frequency offset base on at least partly on a specified frequency count number transmitted from the master device, as taught by El- Tong in order to provide method and system for wirelessly communicating audio information (abstract).
Furthermore, Kojima, in the same field of endeavor, wireless piconet between master communication device and slave communication devices and audio source and headset (¶1; ¶4) discloses wherein generation of the frequency offset (generation of the frequency offset; Fig. 5, 6) is based at least partly on a specified frequency count number (based on the specified frequency count numbers as shown in Fig. 6, els. 31 and 24 and adjusting the specified frequency count numbers by the offset) transmitted from the master device (Figs. 5, 6; FIG. 6 shows an example of the BT clock generation circuit 25. The clock signal CLK1 is frequency-divided by a frequency divider 30 and a counter 31 is provided as clocking means for counting frequency-divided clock signals. The counter 31 is a 28-bit binary counter like the counter 24. The counter 31 forms another native clock described previously. A time clocked by the counter 31 is added by an adder 32 with an offset, which is a difference from the master BT clock during communications. A time clocked by the counter 24 is added by an adder 33 with an offset, which is a difference from the master BT clock during standby. Output of the adders 32 and 33 is selected by a multiplexer 34, and the selected time is used as the time of a BT clock of a slave concerned; ¶59; ¶60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to generate frequency offset base on at least partly on a specified frequency count number transmitted from the master device, as taught by Kojima to modify El- Tong’s method and system in order to provide a wireless piconet between master communication device and slave communication devices and between audio source and headsets (abstract; ¶1; ¶4).

Claim 2, Tong in view of Kojima discloses generating the frequency offset by comparing a frequency count number of the receiver circuit (Tong; receiver circuit; Fig. 2, els. 208, 210, 212;  Fig. 2, els. 222, 224, 226; Col. 12, lines 5-10, lines 18-22; Col. 14, lines 33-36; Kojima; Figs. 5, 6; ¶59; ¶60) of the wireless device (Tong; primary wireless headphone and secondary wireless headphone; Fig. 1A, els. 104, 106; Col. 5, lines 40-60; Kojima; Figs. 5, 6; ¶59; ¶60) with a specified frequency count number transmitted from the master device (Tong; master device; audio source, smart phone, computer; Col. 5, lines 25-40) (Tong; In the example of the Bluetooth communication, the timing synchronization error may be calculated based on a sequence known by audio source 102 and primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the access code according to the Bluetooth protocol). Demodulation module 306 may perform the demodulation function to calculate the carrier synchronization error. Carrier synchronization error may be determined based on the frequency offset between the carrier wave of the received audio signal and the local oscillation of primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the crystal oscillation frequency of clock oscillator 312). Clock frequency module 308 in this example may be operatively coupled to demodulation module 306 and PLL 310 and configured to adjust the frequency of the local clock based on the at least one synchronization error (e.g., the timing synchronization error and/or the carrier synchronization error). Clock frequency module 308 may adjust the local oscillation frequency of clock oscillator 312 via PLL 310 to match the remote oscillation frequency of the clock of audio source 102. In some embodiments, the timing synchronization error alone may be used by clock frequency module 308 to adjust the local clock. In the example of the Bluetooth communication, the received sequence in the received audio signal known by audio source 102 and primary or secondary wireless headphone 104 or 106 may be used to match or correlate the local sequence which may have timing offset with the received known sequence. The timing offset between the local sequence and the received known sequence is the timing synchronization error in this example. In some embodiments, the carrier timing synchronization error may be used as well by clock frequency module 308 to tune the local clock to further improve the clock synchronization.; Col. 17, lines 15-45; Kojima; Figs. 5, 6; ¶59; ¶60).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over El- Tong et al. (US 10,244,307 B1) in view of Kojima et al. (US 2004/0203389 A1) and Rutschman et. al. (US. 2012/0155670 A1).

Claims 4, 7, Tong discloses a Bluetooth wireless device wireless device (primary wireless headphone and secondary wireless headphone; Fig. 1, els. 104, 106; Col. 5, lines 40-60) used as a slave device to be wirelessly connected to a master device (master device/audio source, smart phone, computer; Fig. 1, el. 102; Col. 5, lines 25-40) in a piconet (piconet; network of devices (Figs. 1A, 1B) connected using Bluetooth technology) (Col. 5, lines 25-60; As shown in FIG. 1, bidirectional communications may be established between audio source 102 and primary wireless headphone 104 and between audio source 102 and secondary wireless headphone 106. In some embodiments, a normal bidirectional communication link may be established between audio source 102 and primary wireless headphone 104 using a short-range wireless communication protocol (e.g., the Bluetooth or WiFi protocol). That is, primary wireless headphone 104 may work in the normal mode. In the normal mode, primary wireless headphone 104 may receive audio information (e.g., in data packets) transmitted by a carrier wave from audio source 102 via the normal bidirectional communication link. In some embodiments, audio information may be a stream of audio stereo information in the form of compressed or uncompressed stereo samples for first and second audio channels, such as left-channel audio information and right-channel audio information or the like;  Col. 5, lines 60-; Col. 6, lines 10), comprising:
a receiver circuit (a receiver circuit; Fig. 2, els. 208, 210, 212;  Fig. 2, els. 222, 224, 226; Col. 12, lines 5-10, lines 18-22; Col. 14, lines 33-36), used for receiving a data packet stream transmitted from an audio source (Figs. 1A, 1B; Col. 6, lines 3-10; Co. 6, lines 30-35; In some embodiments, audio information may be transmitted by audio source 102 according to the Bluetooth protocol at the working radio frequency (RF) band between 2402 MHz and 2480 MHz or between 2400 MHz and 2483.5 MHz (referred to herein as “2.4 GHz”). Bluetooth is a wireless technology standard for exchanging data over short distances, and the Bluetooth protocol is one example of short-range wireless communication protocols. In one example, audio source 102 may apply the advanced audio distribution profile (A2DP) of the Bluetooth protocol for transmitting the audio information. For example, based on the A2DP, a Bluetooth audio streaming of music or voice may be streamed from audio source 102 to primary and secondary wireless headphones 104 and 106 over Bluetooth connections. In some embodiments, audio information may be transmitted by audio source 102 according to the WiFi protocol at the working RF band of 2.4 GHz or 5 GHz. WiFi is a wireless technology for wireless local area networking based on the IEEE 802.11 standards, and the WiFi protocol (also known as the 802.11 protocol) is another example of short-range wireless communication protocols. It is understood that the transmission of the audio information by audio source 102 may be using any other suitable short-range wireless communication besides Bluetooth and WiFi; Col. 7, lines 10-30); and 
and a controlling circuit (control module; Fig. 2, els. 220, 234; Col. 13, lines 65-Col. 14, lines -2; Col. 15, lines 15-17), coupled to the receiver circuit (Primary wireless transceiver may include an antenna 208, a high RF module 210, a low RF module 212, a physical layer module 214, a MAC layer module 216, a host controller interface (HCI) 218, and a control module 220. Some or all of the modules mentioned above may be integrated in the same IC chip to reduce the chip size and/or power consumption. Primary wireless headphone 104 may present at least part of the audio information received from audio source 102 to the user via one of the user's ear.; Col. 12; lines 4-14), used for tuning (adjust) a clock frequency generated from an oscillator (clock oscillator of primary wireless headphone and/or secondary wireless headphone; Fig. 3, el. 312) of the Bluetooth wireless device according to a at least one of a frequency offset generated from the receiver circuit of the Bluetooth wireless device (In the example of the Bluetooth communication, the timing synchronization error may be calculated based on a sequence known by audio source 102 and primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the access code according to the Bluetooth protocol). Demodulation module 306 may perform the demodulation function to calculate the carrier synchronization error. Carrier synchronization error may be determined based on the frequency offset between the carrier wave of the received audio signal and the local oscillation of primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the crystal oscillation frequency of clock oscillator 312). Clock frequency module 308 in this example may be operatively coupled to demodulation module 306 and PLL 310 and configured to adjust the frequency of the local clock based on the at least one synchronization error (e.g., the timing synchronization error and/or the carrier synchronization error). Clock frequency module 308 may adjust the local oscillation frequency of clock oscillator 312 via PLL 310 to match the remote oscillation frequency of the clock of audio source 102. In some embodiments, the timing synchronization error alone may be used by clock frequency module 308 to adjust the local clock. In the example of the Bluetooth communication, the received sequence in the received audio signal known by audio source 102 and primary or secondary wireless headphone 104 or 106 may be used to match or correlate the local sequence which may have timing offset with the received known sequence. The timing offset between the local sequence and the received known sequence is the timing synchronization error in this example. In some embodiments, the carrier timing synchronization error may be used as well by clock frequency module 308 to tune the local clock to further improve the clock synchronization.; Col. 17, lines 15-45),
wherein generation of the frequency offset (generation of the carrier synchronization error and the frequency offset by the primary headphone and/or the secondary headphone) is based at least partly on a specified frequency count number (based on a signal transmission (carrier) including a specified frequency count number information) transmitted from the master device (the master device/audio source, smart phone, computer; Fig. 1, el. 102; Col. 5, lines 25-40), and generation of the reception time offset (generation of the timing synchronization error) is based on at least partly on a specified reception timing transmitted (based on the specified reception timing information of a known sequence transmitted from the master device to the Bluetooth headsets) from the master device (In the example of the Bluetooth communication, the timing synchronization error may be calculated based on a sequence known by audio source 102 and primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the access code according to the Bluetooth protocol). Demodulation module 306 may perform the demodulation function to calculate the carrier synchronization error. Carrier synchronization error may be determined based on the frequency offset between the carrier wave of the received audio signal and the local oscillation of primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the crystal oscillation frequency of clock oscillator 312). Clock frequency module 308 in this example may be operatively coupled to demodulation module 306 and PLL 310 and configured to adjust the frequency of the local clock based on the at least one synchronization error (e.g., the timing synchronization error and/or the carrier synchronization error). Clock frequency module 308 may adjust the local oscillation frequency of clock oscillator 312 via PLL 310 to match the remote oscillation frequency of the clock of audio source 102. In some embodiments, the timing synchronization error alone may be used by clock frequency module 308 to adjust the local clock. In the example of the Bluetooth communication, the received sequence in the received audio signal known by audio source 102 and primary or secondary wireless headphone 104 or 106 may be used to match or correlate the local sequence which may have timing offset with the received known sequence. The timing offset between the local sequence and the received known sequence is the timing synchronization error in this example. In some embodiments, the carrier timing synchronization error may be used as well by clock frequency module 308 to tune the local clock to further improve the clock synchronization.; Col. 17, lines 15-45). 
Tong does not explicitly disclose wherein generation of the frequency offset is based at least partly on a specified frequency count number transmitted from the master device and generation of the reception time offset is based on at least partly on a specified reception timing transmitted from the master device.
However, Tong in Col. 17, lines 15-45 discloses the generation of the carrier synchronization error and the frequency offset by the primary headphone or the secondary headphone are based at least partly on a specified frequency count number transmitted from the master device (the transmitted carrier waves from the master device, implicitly includes a specified frequency count number to be detected by the receiver devices and headphones to be detected by the Bluetooth wireless headphones in order to adjust their local oscillation frequencies).
Tong in Col. 17, lines 15-45 further discloses generation of the timing synchronization error by the primary headphone and/or the secondary headphone are based at least partly on a specified reception timing information of a known sequence transmitted by the master device to the Bluetooth headphones.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to generate frequency offset base on at least partly on a specified frequency count number transmitted from the master device, and to generate reception time offset based on at least partly on a specified reception timing transmitted from the master device as taught by El- Tong in order to provide method and system for wirelessly communicating audio information (abstract).
Furthermore, Kojima, in the same field of endeavor, wireless piconet between master communication device and slave communication devices and audio source and headset (¶1; ¶4) discloses wherein generation of the frequency offset (generation of the frequency offset; Fig. 5, 6) is based at least partly on a specified frequency count number (based on the specified frequency count numbers as shown in Fig. 6, els. 31 and 24 and adjusting the specified frequency count numbers by offset) transmitted from the master device (Figs. 5, 6; FIG. 6 shows an example of the BT clock generation circuit 25. The clock signal CLK1 is frequency-divided by a frequency divider 30 and a counter 31 is provided as clocking means for counting frequency-divided clock signals. The counter 31 is a 28-bit binary counter like the counter 24. The counter 31 forms another native clock described previously. A time clocked by the counter 31 is added by an adder 32 with an offset, which is a difference from the master BT clock during communications. A time clocked by the counter 24 is added by an adder 33 with an offset, which is a difference from the master BT clock during standby. Output of the adders 32 and 33 is selected by a multiplexer 34, and the selected time is used as the time of a BT clock of a slave concerned; ¶59; ¶60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to generate frequency offset base on at least partly on a specified frequency count number transmitted from the master device, as taught by Kojima to modify El- Tong’s method and system in order to provide a wireless piconet between master communication device and slave communication devices and between audio source and headsets (abstract; ¶1; ¶4).
Tong in view of Kojima does not explicitly disclose wherein generation of the reception time offset is based on at least partly on a specified reception timing transmitted from the master device.
Furthermore, Rutschman in the same filed of endeavor, wireless Bluetooth headset (¶6) discloses wherein generation of the reception time offset is based on at least partly on a specified reception timing transmitted from the master device (FIG. 7 is a flowchart 700 illustrating a method of clock synchronization between the primary and secondary earpieces 12, 14. The method steps 702-706 are periodically repeated at predefined intervals to maintain the synchronicity of the audio output clocks in the primary and secondary earpieces 12, 14. In step 702, a time stamp is generated by the primary earpiece 14. The time stamp can represent the current time kept by the primary earpiece 14, plus any anticipated transmission processing delay caused by the primary earpiece processing and any anticipated transmission delay caused by the secondary wireless link 22.; ¶86; In step 706, the local audio output clock of the secondary earphone 14 is set according to the time stamp contained in the time sync packet 850. FIG. 5 conceptually illustrates a process of adjusting the local audio output clock within the secondary earpiece 14. The process can be implemented in software/firmware executed by the processor 102 of the secondary earpiece 14. A subtractor 754 determines the difference between the current time value 752 of the local audio output clock and the received time stamp 750. The output of the subtractor 754 represents an estimated error between the time stamp and the local audio output clock. A filter 758 is applied to the estimated error to compare the estimated error with a receiver processing delay 756. The receiver processing delay 756 generally represents the amount of time it takes the secondary earpiece 12 to process a time sync packet. The receiver processing delay 756 can be a predefined, constant value stored within the secondary earpiece memory 104, or it can be dynamically determined, for example, based on statistics of processing delays typically experienced by the secondary earpiece processor 102. If the estimated error and the receiver processing delay 756 are not equal, the filter 758 generates an adjustment factor to adjust the local audio output clock. The adjustment factor is typically the difference between the estimated error and the receiver processing delay 756; ¶88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to generate reception time offset based on at least partly on a specified reception timing transmitted from the master device, as taught by Rutschman to modify El- Tong’s method and system in view of Kojima in order to provide a wireless Bluetooth piconet between master communication device and slave communication devices and between audio source and headsets (¶6).

Claim 5, analyzed with respect to claim 1 and claim 2.

Claims 3, 6, Tong in view of Kojima and Rutschman discloses generating the reception time offset by comparing a reception timing of the receiver circuit (Tong; receiver circuit; Fig. 2, els. 208, 210, 212;  Fig. 2, els. 222, 224, 226; Col. 12, lines 5-10, lines 18-22; Col. 14, lines 33-36) of the wireless device (Tong; primary wireless headphone and secondary wireless headphone; Fig. 1A, els. 104, 106; Col. 5, lines 40-60) with a specified reception timing transmitted from the master device (Tong; master device; audio source, smart phone, computer; Col. 5, lines 25-40) (In the example of the Bluetooth communication, the timing synchronization error may be calculated based on a sequence known by audio source 102 and primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the access code according to the Bluetooth protocol). Demodulation module 306 may perform the demodulation function to calculate the carrier synchronization error. Carrier synchronization error may be determined based on the frequency offset between the carrier wave of the received audio signal and the local oscillation of primary wireless headphone 104 or secondary wireless headphone 106 (e.g., the crystal oscillation frequency of clock oscillator 312). Clock frequency module 308 in this example may be operatively coupled to demodulation module 306 and PLL 310 and configured to adjust the frequency of the local clock based on the at least one synchronization error (e.g., the timing synchronization error and/or the carrier synchronization error). Clock frequency module 308 may adjust the local oscillation frequency of clock oscillator 312 via PLL 310 to match the remote oscillation frequency of the clock of audio source 102. In some embodiments, the timing synchronization error alone may be used by clock frequency module 308 to adjust the local clock. In the example of the Bluetooth communication, the received sequence in the received audio signal known by audio source 102 and primary or secondary wireless headphone 104 or 106 may be used to match or correlate the local sequence which may have timing offset with the received known sequence. The timing offset between the local sequence and the received known sequence is the timing synchronization error in this example. In some embodiments, the carrier timing synchronization error may be used as well by clock frequency module 308 to tune the local clock to further improve the clock synchronization.; Col. 17, lines 15-45; Rutschman; ¶86; ¶88).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
10/28/2022